— In an action to recover damages to person and property and for medical expenses and loss of services, the appeal is from a judgment entered on a jury verdict for $5,000 for the personal injuries and $2,000 for the property damage and medical expense and loss of services. The injuries to person and property are alleged to have been received when a motor vehicle owned and operated by appellant struck the motor vehicle owned by respondent Cosimiro Contini, and operated by his wife, respondent Joan Contini. The evidence *845indicates that appellant’s motor vehicle was struck in the rear by a third motor vehicle and was pushed into the rear of respondents’ vehicle, which had come to a stop. Judgment reversed on the law, with costs, and complaint dismissed. The findings of fact are affirmed. In our opinion there is no evidence in this record to support a finding of negligence on the part of appellant.
Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.